Appellant was convicted in the superior court of Garfield county for an assault to do bodily harm, and his punishment was assessed at seven months' confinement in the county jail.
The appeal in this case was perfected in this court on September 9, 1911. No brief has been filed in behalf of appellant, nor has any appearance been made in this court by any counsel representing him. We therefore have a right to assume that this appeal was taken for delay only. We have examined the record, and fail to find any errors therein. The testimony of appellant's guilt is overwhelming.
The judgment of the lower court is therefore affirmed.
ARMSTRONG and DOYLE, JJ., concur. *Page 70